t c memo united_states tax_court thomas h scott and lynn d scott transferees petitioners v commissioner of internal revenue respondent docket no filed date thomas g hodel for petitioners william r davis jr and jerry l leonard for respondent memorandum findings_of_fact and opinion chiechi judge in separate notices of transferee_liability notices respondent determined that petitioner thomas h scott mr scott and petitioner lynn d scott ms scott are liable as transferees of mountain states stock transfer agents inc mssta in amounts not exceeding dollar_figure and dollar_figure re- spectively for mssta's unpaid federal_income_tax tax_liability for of dollar_figure mssta's unpaid tax_liability and for interest as provided by law we must decide whether mr scott and ms scott collec- tively the scotts are liable as transferees of mssta in amounts not exceeding dollar_figure and dollar_figure respectively for mssta's unpaid tax_liability and if so whether they are liable for interest on such respective amounts from date the date on which mssta's unpaid tax_liability became due to date the date on which the notices were issued we hold that mr scott is so liable and that ms scott is not findings_of_fact some of the facts have been stipulated and are so found unless otherwise stated herein at the time the petition was filed petitioners resided in denver colorado on date mssta was incorporated under the laws of the state of colorado from its incorporation until september unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the parties agree that in the event the court were to deter- mine that either petitioner is liable as a transferee of mssta each such petitioner also would be liable under sec_6601 and sec_6621 for interest from date to the date on which the amount of each such petitioner's liability is paid james r carter mr carter owned percent and each of the scotts owned percent of the stock of mssta and mr carter and mr scott were directors and officers of that company mr scott having served as its president at all relevant times prior to date mr carter's son rock carter also was a director of mssta at all relevant times mssta was in the business of acting as a securities transfer agent securities transfer agent busi- ness principally for corporations whose stock was traded on the over-the-counter market in denver colorado mssta's primary competitor during the mid-to-late 1980's was american securities transfer inc ast throughout that period ast was wholly owned by charles r harrison mr harrison its president who was in charge of operational and marketing matters and bruce e hall mr hall its treasurer and secretary who was in charge of financial_accounting and tax matters at all relevant times mr hall a certified_public_accountant c p a also engaged in a small individual tax practice prior to mssta's business had been very profitable based on his assessment of the securities transfer agent in- dustry mr scott determined around early that the level of profits which mssta had enjoyed over the prior several year sec_3 sometime during ast's name was changed to american securities transfer and trust inc would not continue mr scott and mr carter met sometime during the first several months of to discuss mssta's financial situation mr scott wanted to remain involved as an officer and an owner of mssta's securities transfer agent business whereas mr carter desired to withdraw his investment in that business and use it for other purposes mr scott and mr carter decided to attempt to merge mssta with another company in the securities transfer agent business or to sell mssta's assets to such a com- pany and then liquidate mssta mr carter suggested to mr scott that he approach ast to explore a possible combination of mssta and ast mr scott contacted mr harrison sometime around the spring of and they held preliminary discussions relating to that possibility around date mr scott met date meeting with stephen hrynik mr hrynik who had been serving for about six or seven years as mssta's outside accountant auditor and tax_return_preparer mr hrynik a c p a since had first met mr scott in the mid-1970's when mr hrynik was employed by another c p a who was representing mr scott and mr scott's business on accounting and tax matters and mr hrynik was assigned to work on certain of those matters at the date meeting mr scott informed mr hrynik about the discussions that he was having regarding the possibility of combining mssta and ast mr hrynik advised mr scott at that meeting about the differences between a merger and an asset sale mr scott did not give mr hrynik any documents relating to a possible com- bination of mssta and ast at the date meeting during the discussions between mr scott and mr harrison about combining the businesses of mssta and ast mr scott was acting on behalf of mssta mr carter ms scott and himself and mr harrison was acting on behalf of ast mr hall and himself during those discussions it was determined that any combination of mssta and ast would have to be structured as an asset acquisition and not a merger so that the acquiring company in any such combination would not be responsible for the liabilities of the acquired company mr scott informed mr harrison that regardless how the combination of mssta and ast was structured mr scott and ms scott but not mr carter wanted to remain as stockholders of the combined businesses and mr scott but not mr carter desired to remain as an officer thereof as a result of negotiations between mr scott and mr harrison mssta and ast agreed in principle that mssta would sell its assets to ast mr scott and ms scott but not mr carter would acquire stock of ast mr scott would become president of ast and ast would enter into consulting agreements with mr scott and mr carter respectively thereafter mr hall began meeting with mr scott and mr harrison in order to negotiate the specific terms of the foregoing agreement in principle in order to assist them in those negotiations in determining inter alia the value of the respective assets of ast and mssta and the total number of shares of ast stock that the scotts would be able to acquire as part of the transaction in which ast purchased mssta's assets ast directed ed schultz mr schultz ast's outside c p a to prepare business valuations of ast and mssta al- though not a business valuation expert mr hrynik as mssta's outside accountant and auditor met twice with mr schultz re- garding mr schultz' assignment based principally on mr schultz' business valuations of ast and mssta and mr carter's decision not to acquire stock of ast as part of the transaction in which ast purchased mssta's assets mr harrison and mr hall informed mr scott inter alia that ast was willing to buy mssta's assets for approximately dollar_figure and that as part of that transaction the scotts would be per- mitted to purchase for approximately dollar_figure a total of about percent of ast's stock mr scott mr carter and mssta tenta- tively agreed to the foregoing terms proposed by mr harrison mr hall and ast they also tentatively agreed with mr harrison mr hall and ast that ast would pay a dollar_figure of the dollar_figure purchase_price for mssta's assets directly to mssta and b the dollar_figure balance as well as an additional negotiated amount directly to mr carter under an agreement by mr carter to consult and not to compete with ast mssta would make liquidating distributions to the scotts and mr carter based on their respective stock ownership of mssta of the dollar_figure that it would receive directly from ast and the scotts would use money that they would receive from mssta in such liquidating distributions to assist them in purchasing stock in ast mr harrison and or mr hall directed ast's attorney gary laplante mr laplante to prepare preliminary drafts of the various documents that would be needed to implement the tentative agreements that had been reached regarding inter alia mssta's sale of its assets to ast the scotts' respective purchases of stock of ast and consulting agreements between ast and mr scott and mr carter respectively we shall sometimes refer to mssta's sale of its assets to ast and all of the transactions that occurred simultaneously with that sale as the mssta transaction mr scott retained arthur bosworth mr bosworth an at- torney to represent mssta and the scotts in the mssta trans- action mr bosworth had previously represented them with respect to various litigation matters mr bosworth initially declined to represent mssta and the scotts in the mssta trans- action because he was not competent to give tax_advice however mr bosworth agreed to represent them after mr scott told him that he had retained mr hrynik for assistance on tax and ac- counting matters relating to the mssta transaction mr bosworth informed mr harrison mr hall and ast's attorney as well as mr scott but not ms scott that he was not representing mssta and the scotts with respect to any_tax matters around the end of date mr scott asked mr hall what the tax consequences would be to mssta and the scotts under the tentative agreements that had been reached regarding the mssta transaction mr hall responded that mssta's tax_liability would be approximately dollar_figure if it reported the dollar_figure that ast had tentatively agreed to transfer directly to it as the amount_realized from the sale of its assets there would be no tax consequence to mssta as a result of ast's payment directly to mr carter of dollar_figure of the total dollar_figure that ast was willing to pay for mssta's assets and based on the tax law relating to capital_gains the scotts would owe tax on the capi- tal gains that they would realize when mssta made liquidating distributions to them as 48-percent stockholders of mssta of approximately dollar_figure which tax would be equal to about one- third of such gains because of that capital_gains_tax that the scotts would owe they would not have sufficient cash from the mssta transaction to purchase the entire 33-percent stock inter- est in ast which they wanted to acquire and to which mr harrison mr hall and ast had tentatively agreed and they would have to make other arrangements to buy that stock interest such as guaranteeing the loan that ast would have to obtain in order to finance in part its purchase of mssta's assets mr hall cautioned mr scott to consult his own tax adviser about the tax consequences to mssta and the scotts as a result of the mssta transaction since mr hall was not familiar with either mssta's or the scotts' tax situation mr scott told mr hall that he did not intend to pay any taxes as a result of the mssta transaction in an attempt to accommodate mr scott mr harrison and mr hall told mr scott that the form of the mssta transaction could be changed to the following ast would transfer directly to mssta dollar_figure in- stead of dollar_figure for mssta's assets mr carter would receive that dollar_figure from mssta in redemption of his mssta stock and each of the scotts would acquire a 5-percent stock inter- est in ast for a nominal cash amount and an additional percent stock interest in that company in exchange for a nominal cash amount and mr scott's promise to guarantee a bank loan that ast would seek in order to finance in part its acquisition of mssta's assets and to forgo for a period of several years con- tributions by ast for mr scott's benefit to its profit-sharing_plan mr hall indicated to mr scott that under the foregoing form of the mssta transaction mssta and the scotts could take the following return positions mssta would report the dollar_figure that it received directly from ast as the amount re- alized from the sale of mssta's assets and the scotts would not report any income because there would be no liquidating dis- tributions to them by mssta mr hall further advised mr scott that provided that the foregoing return positions were accepted by the internal_revenue_service service mssta's tax lia- bility would be approximately dollar_figure and the scotts would not owe any_tax mr hall cautioned mr scott that the service could decide not to accept those return positions of mssta and the scotts because the scotts would be paying only a nominal cash amount for a 21-percent stock interest in ast and would not be reporting any income attributable to liquidating distributions by mssta to them nonetheless mr scott acting on behalf of mssta ms scott mr carter and himself and mr harrison and mr hall acting on behalf of ast and themselves decided to take that tax risk and agreed inter alia on the following form of the mssta transaction ast would transfer only dollar_figure directly to mssta for its assets mr carter would receive that amount from mssta in redemption of his mssta stock and the scotts would pay ast only a nominal cash amount to acquire a 21-percent stock interest in that company sometime after mr laplante prepared the preliminary drafts of the various documents that would be needed to implement the tentative agreements that had been reached mr scott contacted mr hrynik whom mr scott had not consulted since mr scott had asked him to meet with mr schultz and asked him to review sev- eral draft documents relating to that transaction including in- ter alia the following an asset purchase agreement pur- suant to which ast would acquire mssta's assets a stock re- demption agreement pursuant to which mssta would redeem mr carter's entire stock interest in mssta for dollar_figure an agreement between ast and mr carter pursuant to which he would agree to consult and not to compete with ast and separate agreements between ast and mr scott and ms scott respectively pursuant to which each of them would purchase certain stock of ast we shall refer collectively to the draft documents that mr hrynik received from mr scott as the mssta transaction draft documents at the time mr scott asked mr hrynik to review the mssta transaction draft documents mr hrynik did not know inter alia that ast was willing to pay approximately dollar_figure instead of dollar_figure to acquire mssta's assets nor was he aware of the discussions that had taken place among mr scott mr harrison and mr hall regarding the amount of mssta's tax_liability if ast transferred to mssta and mssta reported dollar_figure as the sales_price for mssta's assets after he reviewed the mssta transaction draft documents mr hrynik told mr scott that certain of those documents were in- complete including inter alia the mssta transaction draft documents relating to the purchase by mr scott and ms scott respectively of certain stock of ast which did not reflect the price for each such purchase in response mr scott advised mr hrynik that mr scott would take responsibility for negotiating that purchase_price with ast mr hrynik's review of the mssta transaction draft documents led him to inform mr scott that because the transactions re- flected in those documents were to take place simultaneously and in no particular order the service might consider them to be one transaction for tax purposes in response mr scott told mr hrynik not to spend very much time reviewing the tax consequences of the mssta transaction because mr scott had consulted with ast's accountants and mr scott believed that he understood the tax consequences of that transaction on date mssta and ast entered into an agreement for purchase and sale of assets asset purchase agreement which stated that mssta would inter alia sell its assets to ast for dollar_figure on or about the same date mr scott mr carter mr harrison mr hall mssta and ast agreed that mssta would retain customer accounts that were known as s accounts s accounts mr scott estimated that the retention of those accounts by mssta would generate approximately dollar_figure a month in revenues the approximate amount that was needed each month in order for mssta to meet its existing lease obligation lease obligation for which mr scott also was personally lia- ble as well as its expenses in maintaining the s accounts on date mssta and mr carter entered into a stock_redemption agreement stock_redemption agreement with mssta in which mr carter agreed to sell convey transfer assign and deliver to mssta all of the common_stock that he owned in that company in return for which mssta agreed to pay him dollar_figure mr scott signed the stock_redemption agreement as president of mssta on date closing date mssta and ast entered into an amendment to agreement for purchase and sale of assets amendment to the asset purchase agreement which reflected mssta's retention of s accounts mssta and ast also entered into an option agreement option agreement dated date which gave ast an option until date to buy those s accounts from mssta for dollar_figure per account despite mssta's retention of the s accounts the purchase_price of dollar_figure for mssta's assets that was reflected in the asset pur- chase agreement was not altered by the amendment to the asset purchase agreement we shall refer collectively to the asset purchase agreement and the amendment to the asset purchase agreement as the amended asset purchase agreement on date mr bosworth wrote a letter to mr hrynik bosworth letter that was signed by his associate the bosworth letter indicated that the purchase_price for the assets of mssta except the s accounts mssta's non-s account assets was dollar_figure that letter listed mssta's non-s account assets and allocated that dollar_figure purchase_price among those assets the bosworth letter also stated in pertinent part the foregoing allocation of the dollar_figure purchase_price for the assets will be utilized in reporting this transaction to any and all taxing authorities both in house and outside c p a 's for ast have assured mssta this allocation results in the least possible taxable_event to mssta and that tax_liability will not exceed dollar_figure in connection with the allocation this letter is to request that you review the allocation of the dollar_figure purchase_price and contact this firm regarding whether you agree with ast's representation that the maximum_tax liability faced by mssta is dollar_figure the closing of this sales transaction is scheduled for wednesday morning date i would greatly appreciate it if you could contact arthur bosworth with respect to your opinion concerning the allocation as well as your opinion letter relative to the solvency of mssta subsequent to the asset sale shortly after receiving the bosworth letter mr hrynik telephoned mr bosworth and advised him that based on the re- presentations in the bosworth letter that the purchase_price for mssta's non-s account assets was dollar_figure and that in reporting the mssta transaction to all tax authorities mssta would reflect that amount as the purchase_price for those assets mssta's tax_liability would be around dollar_figure or less mr hrynik did not consider his opinion about mssta's tax_liability to constitute his opinion as to whether the dollar_figure purchase_price as set forth in the bosworth letter would be sustained if mssta's return were audited by the service as requested in the bosworth letter mr hrynik also pre- pared a letter solvency letter dated date which he sent to the board_of directors and stockholders of mssta the solvency letter stated we have been requested to provide our opinion relative to the solvency of the company mssta subsequent to the company's sale of assets to american securities transfer inc and the redemption of james r carter's common_stock section of the colorado corporation code pro- vides that no redemption or purchase of redeemable stock shall be made by a corporation when it is insol- vent or when such redemption or purchase would render it insolvent and further provides that a corporation may redeem its stock only out of surplus section of the code defines insolvency as the inability of a corporation to pay its debts as they become due in the usual course of its business in our opinion based on the company's unaudited bal- ance sheet at date there will be immedi- ately after the asset sale adequate unreserved and unrestricted surplus to purchase mr carter's stock further subsequent to the stock_redemption and based on management's statement that the company mssta will continue to operate in a limited capacity and generate approximately dollar_figure per month in gross revenue the company will have the ability to pay its debts as they become due in the usual course of business at the request of mr laplante the only transactions that were part of the mssta transaction which mr hrynik considered in opining on the solvency of mssta are those described in the first paragraph of the solvency letter quoted above in considering those transactions mr hrynik relied on the representations made to him in the bosworth letter about the dollar_figure purchase_price for mssta's non-s account assets as set forth in that letter and about mssta's redemption of mr carter's mssta stock for dollar_figure in rendering that solvency opinion mr hrynik was not aware that the parties to the mssta transaction had agreed that the scotts could buy a specified number of shares of ast stock for a nominal cash amount mr hrynik sent mssta two statements dated date and date which billed mssta dollar_figure and dollar_figure respectively for various activities related to the mssta trans- action including review of documents related to asset sale and stock_redemption analysis of tax consequences of the same at some undisclosed time prior to date the closing date ms scott learned about the mssta transaction from mr scott she understood from him that after the mssta trans- action mr scott would own an aggregate stock interest in ast a corporation that was larger than mssta which was smaller than his stock interest in mssta before that transaction although ms scott was present at certain meetings between mr bosworth and mr scott shortly before the closing of the mssta transaction and reviewed certain documents relating to that transaction she did not participate in the discussions relating to that trans- action in addition while she was present at the closing of the mssta transaction ms scott was not aware of the purchase_price that she was paying for the ast stock which she was acquiring as part of the mssta transaction ms scott agreed to the mssta transaction because she relied on and accepted mr scott's recommendation to her that it was desirable to effect that transaction on the closing date pursuant to the amended asset purchase agreement mssta sold substantially_all of its assets to ast except the s accounts that mssta retained and ast transferred dollar_figure directly to mssta for those assets on the same date pursuant to the stock_redemption agreement mr carter trans- ferred his stock interest in mssta viz big_number shares of mssta stock to and he received dollar_figure from mssta thereafter mr scott and ms scott each owned percent of the stock of mssta and ast did not own any stock of mssta also on the closing date pursuant to a subscription agreement subscription agreement between mr scott and ast and a subscription agreement between ms scott and ast each of them purchased big_number shares of ast stock and transferred dollar_figure or ten in the stipulation of facts stipulation the parties stipu- lated that the terms of each subscription agreement stated that mr scott and ms scott each purchased big_number shares of ast common_stock for dollar_figure on brief the parties point out and we agree that the stipulation is wrong because reliable evidence in the record establishes that the price paid under each subscription continued cents a share to ast according to the terms of each subscrip- tion agreement the transfer of big_number shares of ast stock to mr scott and ms scott respectively was contingent on ast's purchase of mssta's assets in accordance with the asset purchase agreement and the closing of the other subscription agree- ment in this regard each subscription agreement stated in pertinent part the purchase of ast stock will take place upon ast completing its purchase of the assets of mountain states stock transfer agents inc in accordance with an agreement for purchase and sale of assets dated date asset purchaser sic agreement if the closing under the asset purchase agree- ment has not occurred on or before date unless extended for up to days at the sole discre- tion of ast the escrowed purchase_price for the ast stock will be returned promptly and without in- terest to purchaser and this subscription agreement shall be deemed terminated in addition to the scotts' paying dollar_figure for an aggregate percent stock interest in ast as set forth in the subscription agreements as consideration for the scotts' acquisition of about percent of that stock interest or in the aggregate percent of ast's stock mr scott agreed to guarantee a bank loan that ast sought in order to finance in part ast's acquisition of mssta's assets and to forgo for a period of several years con- tributions by ast for mr scott's benefit to its profit-sharing_plan as a result of the mssta transaction mr scott and ms continued agreement was dollar_figure and not dollar_figure scott each owned percent or in the aggregate percent of the stock of ast on the closing date ast also paid mr scott dollar_figure pur- suant to a document describing a consulting agreement between mr scott and ast scott-ast consulting agreement also on that date pursuant to an agreement by mr carter and his wife that appeared at the end of the asset purchase agreement mr carter and ast entered into a consulting agreement carter-ast con- sulting agreement pursuant to the terms of the carter-ast consulting agreement ast agreed to engage mr carter as a con- sultant with respect to certain matters through date and mr carter also agreed that during the term of the carter-ast consulting agreement he would not directly or in- directly have any interest as owner partner agent stockholder consultant employee or otherwise in any business that engaged in any securities transfer agent business in the united_states in exchange for mr carter's agreement to consult and not to compete with ast ast was obligated under the carter-ast con- sulting agreement to pay mr carter a total of dollar_figure over four years immediately following the signatures on the carter-ast consulting agreement a paragraph entitled consent which was executed by mr scott as the president of mssta included mssta's acknowledgment and approval of that agreement at the closing of the mssta transaction mr scott in his capacities as president director and stockholder of mssta knew and consequently mssta knew inter alia that the mssta transaction took the form that it did because mr scott did not want to pay any taxes as a result of that transaction the scotts were not purchasing an aggregate 21-percent stock interest in ast in exchange for the nominal cash amount of ten cents a share and or their aggregate 48-percent stock interest in mssta ast was not purchasing mssta's assets for only dollar_figure but instead in substance was purchasing those assets for an amount substantially in excess of dollar_figure consisting of cash and a percent stock interest in ast the service could decide not to accept the return positions that mssta and the scotts intended to take with respect to the mssta transaction viz mssta would report only the dollar_figure that it received directly from ast as the amount_realized from the sale of mssta's assets and the scotts would not report any income since there were no liqui- dating distributions to them by mssta because the scotts would be paying only a nominal cash amount for a 21-percent stock in- terest in ast and would not be reporting any income attributable to liquidating distributions by mssta to them and mssta's tax_liability would be about dollar_figure and the scotts would not the scotts acquired a total of percent of the stock of ast as part of the mssta transaction see supra p owe any_tax as a result of the mssta transaction only if the service accepted those return positions of mssta and the scotts at the closing of the mssta transaction mr scott in his ca- pacities as president director and stockholder of mssta was bound to know and consequently mssta was bound to know that mssta would owe tax substantially in excess of dollar_figure on the consideration which was substantially in excess of dollar_figure that he and mssta knew ast paid to purchase mssta's assets with the closing of the mssta transaction including the amended asset purchase agreement the carter-ast consulting agreement the stock_redemption agreement and the sub- scription agreements mssta was left insolvent as of the closing date considering the effect of mssta's unpaid tax_liability as part of the mssta transaction all of mssta's employees became employees of ast including mr scott who became president of ast only mr scott also remained an employee of mssta after the closing date mr bosworth contacted silverado savings and loan which was the lessor on the lease obligation for which mr scott also was personally liable to negotiate a termination of that lease mr bosworth advised silverado savings and loan that mssta was vacating the space that it was leasing either in date or date and mssta did in fact move out around that time silverado savings and loan took no action against mssta or mr scott with respect to that lease during early ast exercised its option under the option agreement and purchased from mssta the s accounts for dollar_figure in date mr scott's services as president of ast were terminated after mr scott mr harrison and mr hall had a dispute over management styles ast offered to purchase the scotts' aggregate 33-percent stock interest in that corporation but mr scott disagreed with the purchase_price that ast offered as a result of inter alia that disagreement over the purchase_price the scotts sued ast as well as mr harrison and mr hall individually on date that lawsuit was settled and pursuant to the terms of the settlement ast redeemed the scotts' aggregate 33-percent stock interest in ast and agreed to indem- nify the scotts in an aggregate maximum amount of dollar_figure for any_tax liability of mssta for which they were determined to be liable beginning around late date the service audited mssta's return form_1120 as part of that audit the service examined the mssta transaction including mssta's sale of its assets to ast pursuant to sec_6501 on date and on date mssta and respondent consented in writing to ex- tend the time within which to assess mssta's tax_liability for to date and date respectively the service's revenue_agent auditing mssta's return preliminarily proposed inter alia that mssta realized dollar_figure million on that sale and that mssta was liable for certain penalties attached to petitioners' return which was filed on date was a statement entitled disclosure statement of transaction between thomas h and lynn d scott taxpayers and american securities transfer inc ast which stated in pertinent part on date the taxpayers' big_number shares of common_stock of ast were redeemed by the corporation ast the big_number shares of ast stock sold have a cost_basis of dollar_figure this basis represents the value assigned to ast shares as determined by the internal_revenue_service in their examination of mountain states stock transfer agents inc mssta for tax_year around january or date petitioners retained j william callison mr callison to represent mssta and themselves with respect to the service's examination of the mssta trans- action mr callison participated in settlement negotiations with service representatives regarding its examination of the mssta transaction on date form 906-c closing_agreement on final_determination covering specific matters closing_agreement was entered into by the service mr carter mr scott ms scott mssta and ast the closing_agreement which referred to petitioners collectively as scott stated in pertinent part now therefore it is hereby determined and agreed for federal_income_tax purposes that the amount_realized from ast upon the sale of mssta's assets was dollar_figure resulting in an additional federal_income_tax liability of mssta in taxable_year of dollar_figure the value of the consulting and covenant_not_to_compete agreements between ast and carter was dollar_figure the additional_amount paid to carter of dollar_figure by ast was an amount_realized by mssta for mssta's assets a portion of the big_number shares of ast stock transferred to scott and a portion of the consulting fee paid to scott were amounts realized by mssta for mssta's assets the value of the ast stock transferred and the consulting fee paid to scott for mssta's assets was dollar_figure this agreement makes no determination with respect to whether one or more of these parties carter scott or ast is personally liable as a transferee for any additional federal_income_tax liability of mssta carter scott ast mssta and the internal_revenue_service agree that in the event one or more of these parties carter scott and or ast is found to be personally liable as a transferee the liability is dollar_figure plus interest from date the total amount of that portion of the value of the big_number shares of ast stock issued by ast to mr scott and the consulting fee paid to him which total amount was an amount_realized by mssta for mssta's assets was dollar_figure the amount of the value of that portion of the big_number shares of ast stock issued by ast to ms scott which was an amount_realized by mssta for mssta's assets was dollar_figure during date respondent's revenue_officer linda wievers ms wievers was assigned to collect mssta's unpaid tax_liability ms wievers followed normal collection procedures in her attempts to collect that liability from mssta mr callison informed ms wievers that as of date mssta a corporation in good standing and authorized to conduct its af- fairs within the state of colorado had no assets or income with which to pay mssta's unpaid tax_liability in late date ms wievers concluded that mssta did not have any assets or in- come with which to satisfy that liability on date respondent issued separate notices of transferee_liability to mr scott and ms scott respectively in which respondent determined that they are liable as transferees of mssta in amounts not exceeding dollar_figure and dollar_figure re- spectively for mssta's unpaid tax_liability and for interest as provided by law opinion we shall first address certain evidentiary matters at trial we admitted into evidence conditionally subject_to our ruling on admissibility certain evidence to which respondent objected paragraph of the stipulation stipulation states respondent did not assert the accuracy-related_penalty for a substantial_underpayment pursuant to sec_6662 against mssta attached hereto as petitioners' exhibit is a letter written by j william callison concerning his request that respondent not assert such penalty the stipulation is expressly limited to the existence of this letter and is not intended as a stipulation to the truth of the matters asserted therein respondent specifically reserves the right to object to this stipulation including the referenced exhibit as inadmissible pursuant to fed r evid respondent objects to the admission into evidence of the first sentence of stipulation petitioners' exhibit the letter written by mr callison mr callison's letter that is referenced in stipulation and certain testimony of mr callison regarding that letter and his recollection of his discussions with the revenue_agent who was auditing mssta's return the principal ground for respondent's objections to those matters is that they are inadmissible under rule of the federal rules of evidence fre because they constitute evi- dence of conduct or statements made in compromise negotiations as we understand their position petitioners contend that the evidence to which respondent objects is not excluded by fre because respondent had not yet asserted that mssta was respondent also objects to the evidence in question on rele- vancy grounds and on the ground that the evidence in question is an attempt to go behind the notices as for the relevancy ob- jection we indicated at trial that assuming arguendo that we were to find the evidence to which respondent objects to be otherwise admissible we shall give it whatever weight we deem appropriate liable for the accuracy-related_penalty at the time mr callison's letter was sent to respondent's representative and mr callison did not make any settlement offer or concession to the revenue_agent in exchange for the penalty not being asserted fre provides evidence of furnishing or offering or prom- ising to furnish or accepting or offering or promising to accept a valuable consideration in com- promising or attempting to compromise a claim which was disputed as to either validity or amount is not ad- missible to prove liability for or invalidity of the claim or its amount evidence of conduct or statements made in compromise negotiations is likewise not admis- sible this rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations this rule also does not require exclusion when the evidence is offered for another purpose such as prov- ing bias or prejudice of a witness negativing a con- tention of undue delay or proving an effort to ob- struct a criminal investigation or prosecution with respect to respondent's objection to the first sentence of stipulation which states that respondent did not assert the accuracy-related_penalty for a substantial_underpayment pursuant to sec_6662 against mssta it is not clear to what point in time during the service's examination of mssta that sentence is referring according to mr callison's testimony the service's revenue_agent auditing mssta's return prelim- inarily proposed that mssta was liable for certain penalties it is not clear how mr callison learned about what that agent continued pursuant to the closing_agreement that was signed by inter alia the service mssta and the scotts mssta was not liable for any penalties in any event the first sentence of stipulation is not evidence of furnishing or offering or promising to fur- nish or accepting or offering or promising to accept a valuable consideration in compromising or attempting to compro- mise a claim which was disputed as to either validity or amount fed r evid nor is it evidence of conduct or statements made in compromise negotiations id consequently we do not find the first sentence of stipulation to be inadmissible under fre accordingly we unconditionally admit that sen- tence into evidence and make it a part of the record in this case with respect to respondent's objection to mr callison's letter and certain of his testimony regarding that letter and his recollection of his discussions with the revenue_agent who was auditing mssta's return the record establishes that mr callison's letter was written at a time when there were ongoing settlement negotiations between the scotts and mssta and the continued had preliminarily proposed we think that it is reasonable to conclude that mr scott so informed mr callison in addition we reject respondent's contention that the first sentence of stipulation should be excluded from evidence be- cause it is an attempt to go behind the notices service we find that mr callison's letter and his testimony to which respondent objects are evidence of conduct or state- ments made in compromise negotiations fed r evid and are inadmissible under fre dollar_figure see mcpike inc v united_states cl_ct we shall now address the transferee_liability issues in this case respondent bears the burden of showing that each peti- tioner is liable as a transferee of property of mssta but not that mssta was liable for mssta's unpaid tax_liability see sec_6902 rule d sec_6901 provides in pertinent part sec_6901 method of collection --the amounts of the following liabilities shall except as herein- after in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred for example the record shows that the revenue_agent auditing mssta's return preliminarily proposed that mssta realized dollar_figure million from the sale of substantially_all of its assets to ast by way of further illustration petitioners stated in their return that the stock of ast that they acquired had a cost_basis of dollar_figure which was the value assigned to those shares as determined by the internal_revenue_service in their examination of mssta nonetheless the service and inter alia mssta and the scotts ultimately agreed in the closing_agreement that mssta realized dollar_figure from the sale of sub- stantially all of its assets to ast and that dollar_figure of the value of the ast stock transferred to the scotts and the consulting fee paid to mr scott was an amount_realized by mssta for mssta's assets even if we had held differently on the evidentiary matters at issue such a holding would not have affected our conclusions with respect to the transferee_liability issues presented income estate_and_gift_taxes -- a transferees --the liability at law or in equity of a transferee of property-- i of a taxpayer in the case of a tax imposed by subtitle a relating to income taxes h definition of transferee --as used in this section the term transferee includes donee heir legatee devisee and distributee the courts have recognized that sec_6901 does not create or define a substantive liability but merely provides a proce- dure by which the government may collect from a transferee of property unpaid taxes owed by the transferor of the property 357_us_39 100_tc_180 the existence and extent of a transferee's liability is determined under applicable state law see commissioner v stern supra pincite hagaman v com- missioner supra pincite the parties agree that the appli- cable state law in this case is the law of the state of colorado respondent argues that as is true in other areas of the tax law see 293_us_465 the substance and not the form of the mssta transaction controls our determination of whether mr scott and ms scott are liable as transferees of mssta in support of respondent's position respondent relies principally on 200_f2d_20 7th cir affg 17_tc_151 and 60_f2d_430 8th cir petitioners counter that the form and not the substance of the mssta transaction controls our determination of whether mr scott and ms scott are liable as transferees of mssta in sup- port of their position petitioners rely principally on 229_f2d_93 2d cir revg 22_tc_1127 dollar_figure we shall turn first to vendig v commissioner supra on which petitioners rely in that case mavco inc mavco owned all of the outstanding_stock of mavco sales inc sales except for shares of preferred_stock that were held by ms vendig vendig v commissioner supra pincite pursuant to resolutions adopted by the respective boards of directors of mavco and sales ms vendig exchanged her shares of sales preferred_stock for shares of mavco preferred_stock of equal value id pincite- after that exchange sales dissolved and all of its assets subject_to all of its liabilities were transferred as a liqui- petitioners also rely on united_states v rolland aftr 2d ustc par s d fla which cites with approval 229_f2d_93 2d cir revg 22_tc_1127 and 67_tc_260 to support their position that the form and not the substance of the mssta transaction should govern our resolution of the transferee_liability issues in this case we find united_states v rolland supra and pittsburgh realty inv trust v commissioner supra to be dis- tinguishable from the present case and petitioners' reliance on those cases to be misplaced dating distribution to mavco its sole stockholder id pincite as a consequence sales no longer had any assets with which to satisfy its unpaid tax_liabilities for and because mavco assumed all of the liabilities of sales respondent could have sought to collect all of the unpaid taxes of sales from mavco however respondent chose to seek to collect dollar_figure of those taxes from ms vendig on the ground that she was liable for that amount as a transferee of the assets of sales id in vendig v commissioner supra pincite the u s court_of_appeals for the second circuit_court of appeals for the second circuit concluded by exchanging stock of sales for stock of mavco petitioner did not remove cash or other_property from sales thereby harming creditors of sales who were entitled to be paid before any distributions to shareholders the court_of_appeals for the second circuit held that because ms vendig did not receive directly or indirectly any property of sales she was not a transferee of sales within the meaning of sec_311 of the internal_revenue_code_of_1939 the predecessor to sec_6901 id pincite in so holding the court_of_appeals for the second circuit appears to have relied on the form of the exchange of ms vendig's sales preferred_stock for preferred_stock in mavco when it stated we accept the following principles where the vendee issues its stock to the vendor corporation in return for assets of the vendor then that stock becomes the asset of the vendor and the stockholders who receive that asset are transferees of the vendor and liable for its taxes but where as in this case the vendee issues its stock directly to the stockholders then that stock never becomes a part of the vendor's assets for these assets become the property of the vendee corporation when the vendor corporation ceases to exist it is true that this holding may allow the par- ties under some circumstances to vary the tax conse- quences according to the manner in which a reorganiza- tion is conducted but this does not affect the amount of the tax or the availability of property to satisfy it vendig v commissioner supra pincite respondent contends and we agree that vendig v commis- sioner supra is distinguishable from the instant case in vendig the form of the transaction was structured so that ms vendig transferred to mavco her sales preferred_stock in return for mavco preferred_stock of equal value vendig v commission- er supra pincite in contrast in the instant case the form of the mssta transaction was structured so that pursuant to the respective subscription agreements mr scott and ms scott each acquired inter alia percent or in the aggregate per- cent of the stock of ast for the nominal cash amount of ten cents a share which petitioners concede was an inadequate although after the closing of the mssta transaction the scotts owned in the aggregate percent of ast's stock re- spondent concedes that of that aggregate 33-percent stock inter- est the scotts received an aggregate 12-percent stock interest in ast in exchange for not only the nominal cash amount of ten cents a share but also mr scott's guarantee of a loan and his agreement to forgo for several years contributions by ast for his benefit to ast's profit-sharing_plan we shall hereinafter ad- dress only the aggregate 21-percent stock interest in ast that continued price for that stockdollar_figure in addition in vendig v commissioner supra the court_of_appeals for the second circuit did not in- dicate that ms vendig's exchange of her sales preferred_stock for mavco preferred_stock of equal value was contingent on mavco's purchase of all of the assets of sales in contrast in the instant case we have found that the scotts' acquisition of ast stock in the mssta transaction was contingent upon inter alia the closing of the asset purchase agreement between ast and mssta another distinction between vendig v commissioner supra and the present case is that in vendig the tax_liability of sales in question did not arise as a result of ms vendig's exchange of her sales stock for mavco stock of equal value and the liqui- dation of sales and the amount of that tax_liability was not affected by the court_of_appeals for the second circuit's holding in vendig that the form of those transactions controlled the transferee_liability issue presented there vendig v commis- sioner supra pincite in the instant case the tax_liability continued the scotts acquired pursuant to the subscription agreements for the nominal cash amount of ten cents a share although urging that the form and not the substance of the mssta transaction is controlling here petitioners nonetheless contend that despite the form of their respective purchases of percent of ast's stock as reflected in the subscription agreements each of them in substance exchanged a 24-percent stock interest in mssta for a 5-percent stock interest in ast we shall address that contention below of mssta arose as a result of the mssta transaction and the amount of that liability would turn out to be different from that determined under the closing_agreement if we were to hold that the form of that transaction controls the transferee_liability issues presented heredollar_figure cf 105_tc_370 transferee bound by closing_agreement made by transferor with respect to latter's tax_liability not only do we find 229_f2d_93 2d cir to be distinguishable from the instant case it is noteworthy that the court_of_appeals for the second circuit in 429_f2d_1209 2d cir affg 50_tc_145 did not rely on or even cite vendig in de- ciding that the substance of the transaction presented to it in abegg governed its resolution of the transferee_liability issue involved there we reject petitioner's contention that in the instant case vendig v commissioner supra requires that the form and not the substance of the mssta transaction control our resolution of the transferee_liability issues presented such a holding also would be inconsistent with the parties' stipulations that dollar_figure of the value of the big_number shares of ast stock issued by ast to mr scott and of the consulting fee paid to him was an amount_realized by mssta for mssta's assets and that dollar_figure of the value of the big_number shares of ast stock issued by ast to ms scott was an amount_realized by mssta for mssta's assets we also reject petitioners' contention that 200_f2d_20 7th cir and 60_f2d_430 8th cir on which respondent relies do not support respondent's position in the present case in bates motor transp lines inc v commis- sioner supra pincite harry f chaddick mr chaddick owned around percent of the stock of bates motor transport lines inc bates and percent of the stock of standard freight lines inc standard and was the president of both companies in form standard purchased all of the assets of bates in ex- change for standard's assumption of the liabilities of bates and standard's issuance of its stock to the stockholders of bates including mr chaddick id pincite one of the issues in bates motor transp lines inc v commissioner supra pincite was whether mr chaddick was liable as a transferee of bates the u s court_of_appeals for the seventh circuit_court of appeals for the seventh circuit held that he was id pincite in so holding the court_of_appeals for the seventh circuit found that the substance of the transactions there involved was bates' sale of its assets to standard in exchange for inter alia bates' receipt of the stock of standard which bates transferred as liquidating distributions to its stockholders including mr chaddick id the court_of_appeals for the seventh circuit id quoted with approval the following conclusions of this court in 17_tc_151 affd 200_f2d_20 7th cir the fact that the arrangement provided for standard to issue such shares directly to the stockholders of bates who were to surrender to standard the shares of stock they held in bates was no different in effect than if standard had issued the shares directly to bates who in turn had called in its outstanding_stock and in liquidation distributed to its stock- holders the shares of stock in standard the result in each instance would be for the stockholders of bates to receive the stock in standard and leave bates insolvent and without funds to pay its debts the short cut em- ployed by which standard issued its stock directly to the stockholders of bates in nowise relieved those stockholders of their liability as transferees of the assets of bates petitioners question the foregoing reliance by the court_of_appeals for the seventh circuit on substance and not form in bates motor transp lines inc v commissioner supra they point out that the court_of_appeals for the second circuit in vendig v commissioner supra pincite stated that to the ex- tent that bates motor transp lines inc v commissioner supra is not distinguishable on its facts from vendig the bates case was wrongly decided we have already determined that we shall not rely on the vendig case because it is distinguishable from the instant case petitioners also attempt to distinguish bates motor transp lines inc v commissioner supra from the instant case they point out that the transferee in bates motor transp lines inc v commissioner supra owned all the stock of standard and percent of the stock of bates was president of both those com- panies and therefore orchestrated the asset sale in con- trast according to petitioners prior to the mssta transaction in the instant case neither of them owned any stock of ast or was an officer of that company and neither of them had a con- trolling interest in mssta consequently petitioners contend mr scott and or ms scott did not orchestrate the mssta transaction petitioners' contention completely ignores the fact that it was because of mr scott's unwillingness to pay any_tax as a result of the mssta transaction that that transaction was cast in a form in which mssta received only dollar_figure directly from ast for substantially_all of its assets mssta distributed all of those sales proceeds to mr carter a 52-percent stock- holder of mssta and nothing to the scotts 48-percent stock- holders of mssta and the scotts acquired a 21-percent stock interest in ast for a nominal and inadequate price petitioners also attempt to distinguish bates motor transp lines inc v commissioner supra from the instant case by asserting that unlike standard which was the purchasing corpo- ration in the bates motor transp lines inc case ast which was the purchasing_corporation in the instant case transferred sig- nificant assets to mssta as part of the mssta transaction petitioners' assertion disregards the fact that in bates motor transp lines inc v commissioner supra pincite standard assumed the liabilities of bates and issued its stock to the stockholders of bates in exchange for all of bates' assets thus standard did transfer significant consideration to bates in exchange for bates' assets we conclude that bates motor transp lines inc v commissioner supra supports respondent's position that the substance and not the form of the mssta transaction controls our resolution of the transferee_liability issues presented we also conclude that hunn v united_states supra supports respondent's position that the substance and not the form of the mssta transaction governs our determination of the transferee_liability issues in this case and we find petitioners' con- tention that the hunn case is distinguishable from the present case to be without merit in hunn v commissioner f 2d pincite the united_states brought a suit in equity against certain individuals as the former stockholders of young bros wall paper paint company young to recover income_tax due from young young's tax_liability the form of the transaction in hunn was as follows subsequent to the year to which young's tax lia- bility pertained the stockholders of young passed a resolution authorizing young to sell all of its assets to waggener paint glass company of kansas city missouri waggener for dollar_figure and thereafter to liquidate its affairs and dissolve hunn v commissioner supra pincite at the same time the stock- holders of young agreed that instead of waggener's paying dollar_figure in cash for all of young's assets which was to be dis- tributed to the stockholders of young upon its dissolution those stockholders would receive from waggener as their 'distributive shares of said amount of cash' the common_stock of the waggener paint glass company in the ratio of one and one-fifth shares of the common_stock of the waggener paint glass company for each share of stock in the young bros wall paper paint company pursuant to the foregoing agreement of the young stockholders waggener acquired all of the assets of young and the stock- holders of young received for each share of young stock held one and one-fifth shares of waggener stock id waggener also received young stock but young was not immediately dissolved as provided for in the young stockholders' resolution instead the young charter was permitted to be forfeited by the state of kansas in the year following the foregoing transaction the only reason for continuing the existence of young instead of dissol- ving it after all of its assets were transferred to waggener was to ensure the continuance of a lease during negotiations to as- sign that lease id pincite according to the u s court_of_appeals for the eighth cir- cuit court_of_appeals for the eighth circuit the trial_court had found that although all of the assets of young were trans- ferred to waggener in consideration of the issuance by waggener to the young stockholders of waggener stock equal in value to dollar_figure in substance the waggener stock that those stock- holders received was transferred by waggener to young in return for young's assets and young distributed such stock to its stockholders in a transaction that was equivalent to a dissolu- tion of young hunn v commissioner supra pincite consequent- ly the trial_court had held that those stockholders were liable for young's tax_liability the court_of_appeals for the eighth circuit affirmed the trial_court in so doing the court_of_appeals for the eighth circuit concluded that the substance and not the form of the transaction involved there was controlling id we shall now determine the substance of the mssta trans- action as we understand it respondent contends that all of the transactions that were effected as part of the mssta transaction on date are related and that in substance on that date mssta sold substantially_all of its assets to ast for an amount substantially in excess of dollar_figure a total of dollar_figure ie dollar_figure of the value of the aggregate stock interest in ast acquired by the scotts and dollar_figure of the fee ast acquired the s accounts during and that purchase is not at issue in this case our discussion hereinafter shall be limited to the sale of mssta's non-s account assets that took place on date the closing date the parties agree that dollar_figure of the value of the stock of continued received by mr scott pursuant to the scott-ast consulting agreement was transferred by ast to and was an amount_realized by mssta from the sale of its assets to ast and of the total consideration that mssta realized from the sale of its assets to ast mssta distributed a to mr scott stock of ast equal in value to dollar_figure ie a 5-percent stock interest in ast and dollar_figure in cash or a total of dollar_figure and b to ms scott stock of ast equal in value to dollar_figure ie a percent stock interest in ast dollar_figure stated differently respondent contends that in substance the scotts did not acquire from ast an aggregate 21-percent stock interest in that company for ten cents a share rather according to respondent in substance the scotts acquired that aggregate stock interest and mr scott continued ast acquired by mr scott and of the fee received by him pursuant to the scott-ast consulting agreement and dollar_figure of the value of the stock in ast acquired by ms scott or a total of dollar_figure were amounts realized by mssta from the sale of its assets to ast consequently we calculated the amount of that fee which is an amount that mssta realized from the sale of its assets to be dollar_figure we do not understand respondent to be contending that in substance instead of mssta's receiving from ast an aggregate percent stock interest in ast valued at dollar_figure which mssta distributed to the scotts and dollar_figure in cash which it distributed to mr scott mssta received from ast cash in the total amount of dollar_figure dollar_figure of which mssta distributed to mr scott and the balance of which ie dollar_figure mssta distributed to the scotts who in turn used that dollar_figure to buy an aggregate percent stock interest in ast however even if respondent were advancing such a contention our conclusions with respect to the transferee_liability issues presented would not change also received dollar_figure in cash as distributions from mssta of property that it received from ast as part of the consideration that ast paid mssta to purchase mssta's assets petitioners counter that not all of the transactions that are part of the mssta transaction are related for example they contend that ast's payment of dollar_figure to mssta under the asset purchase agreement was not related to the subscription agreements between ast and mr scott and ms scott respectively on the record before us we find that all of the transactions that are part of the mssta transaction are related indeed the respec- tive purchases by the scotts of ast's stock under the subscrip- tion agreements were expressly made contingent on inter alia completion of ast's purchase of mssta's assets under the asset purchase agreement in this regard each subscription agreement stated in pertinent part the purchase of ast stock will take place upon ast completing its purchase of the assets of mountain states stock transfer agents inc in accordance with an agreement for purchase and sale of assets dated date asset purchaser sic agreement if the closing under the asset purchase agree- ment has not occurred on or before date unless extended for up to days at the sole discre- tion of ast the escrowed purchase_price for the ast stock will be returned promptly and without in- terest to purchaser and this subscription agreement shall be deemed terminated petitioners further contend that they received an aggregate 21-percent stock interest in ast directly from ast and not as a distribution from mssta and that they did not pay only ten cents a share for that stock interest instead according to peti- tioners in substance petitioners gave up a ownership in- terest in mssta in order to receive a interest in ast while we agree with petitioners that they did not pay only ten cents a share to acquire an aggregate 21-percent stock interest in ast on the record before us we reject their contention that they gave up a ownership_interest in mssta in order to re- ceive a interest in ast in fact after the mssta trans- action ast did not own any stock of mssta instead after that transaction each of the scotts owned percent of the stock of mssta moreover we can find no reason in the record presented and petitioners have offered none as to why ast would be willing to exchange percent of its stock worth dollar_figure for the scotts' 48-percent stock interest in mssta which became a percent stock interest in that company after the mssta trans- action was closed on date and which was worth no more than dollar_figure the aggregate purchase_price that ast agreed to pay under the option agreement for the s accounts that mssta continued to own after that closing date nor can we discern any reason in the record presented and petitioners have offered none as to why they would agree in form that mr carter a 52-percent stockholder of mssta was to receive from mssta a distribution of all of the proceeds that ast transferred to mssta ie dollar_figure under the asset purchase agreement whereas they 48-percent stockholders of mssta were to receive nothing from mssta but were to be left after the mssta trans- action owning percent of the stock of mssta which was worth no more than dollar_figure based on our examination of the entire record in this case we find that in substance on the closing date mssta sold substantially_all of its assets to ast for an amount substan- tially in excess of dollar_figure a total of dollar_figure ie dollar_figure of the value of the aggregate stock interest in ast acquired by the scotts and dollar_figure of the fee received by mr scott pursuant to the scott-ast consulting agreement was trans- ferred by ast to and was an amount_realized by mssta from the sale of its assets to ast and of the total consideration that mssta realized from the sale of its assets to ast mssta distributed a to mr scott stock of ast equal in value to dollar_figure ie a 5-percent stock interest in ast and dollar_figure in cash or a total of dollar_figure and b to ms scott stock of ast equal in value to dollar_figure ie a 5-percent stock inter- est in ast dollar_figure on that record we further find that mr scott is a transferee of property of mssta in the amount of dollar_figure and that ms scott is a transferee of property of mssta in the amount of dollar_figure see supra note respondent contends that as a transferee of property of mssta each petitioner is liable under colorado law for mssta's unpaid tax_liability to the extent of the assets that mssta transferred to each of them viz dollar_figure to mr scott and dollar_figure to ms scott in support of that contention with respect to mr scott respondent relies on colo rev stat sec c repl vol repealed colorado liquidation statute colo rev stat sec b repl vol repealed colorado redemption statute and or colo rev stat sec repl vol colorado fraudulent conveyance statute in support of respondent's con- tention with respect to ms scott respondent relies only on the colorado fraudulent conveyance statute petitioners counter that neither of them is liable under the colorado statutes on which respondent relies we shall turn first to the colorado fraudulent conveyance statute on which respondent relies because that statute disposes of the transferee_liability questions remaining in this case the colorado fraudulent conveyance statute provides every conveyance or assignment in writing or otherwise of any estate or interest in lands goods or things in action or of any rents and profits issuing thereupon and every charge upon lands goods or things in action or upon the rents and profits thereof made with the intent to hinder delay or defraud creditors or other persons of their lawful suits damages forfeitures debts or demands and every bond or other evidence of debt given suits commenced or decree or judgment suffered with the like intent as against the person so hindered delayed or defrauded shall be void colo rev stat sec repl vol the parties do not dispute that in order for the colorado fraudulent conveyance statute to apply to the transfer of pro- perty by mssta to mr scott and the transfer of property by mssta to ms scott that we have found in the instant case it is nec- essary that mssta the transferor was insolvent at the time of each such transfer or was rendered insolvent thereby the purpose of each such transfer was to hinder delay or defraud creditors mssta the transferor acted with that intent or with an intent to benefit or secure an advantage to itself and mr scott and ms scott each of the transferees knew of or participated in mssta's intent see yetter well serv inc v cimarron oil co p 2d colo ct app wright v nelson p 2d colo see also 554_fsupp_582 d colo the dispute be- tween the parties relates to whether mssta and each of the scotts had the intent necessary to trigger application of the colorado fraudulent conveyance statute respondent contends that they did petitioners disagree in support of their position peti- tioners assert in this case the evidence clearly established that neither mssta nor petitioners knew that there was an unpaid mssta tax_liability arising from the asset purchase transaction petitioners believed they had given up an interest in mssta for a comparable interest in ast without any_tax consequences further mssta and mr scott relied on the advice of their attorney and their independent certified_public_accountant mr hrynik in addition mssta received mr hrynik's opinion that it could redeem mr carter's mssta stock for dollar_figure and that it would be able to pay its debts as they became due in the usual course of bus- iness neither mssta's attorney nor its accountant advised mssta or either petitioner concerning any ad- ditional mssta tax_liability ast represented to mr scott and his attorney that the anticipated mssta tax_liability was not more than dollar_figure finally peti- tioners' contentions are buttressed by the fact that the revenue_agent assigned to the audit waived all penalties against mssta we shall first consider the positions of the parties with respect to mr scott based on our examination of the entire record before us we find that at the closing of the mssta transaction mr scott in his capacities as president director and stockholder of mssta knew and consequently mssta knew inter alia that the mssta transaction took the form that it did because mr scott did not want to pay any taxes as a result of that transaction the scotts were not purchasing an ag- gregate 21-percent stock interest in ast in exchange for the nominal cash amount of ten cents a share and or their aggregate 48-percent stock interest in mssta ast was not purchasing mssta's assets for only dollar_figure but instead in substance was purchasing those assets for an amount substantially in excess of dollar_figure consisting of cash and a 21-percent stock interest in ast the service could decide not to accept the return posi- tions that mssta and the scotts intended to take with respect to the mssta transaction viz mssta would report only the dollar_figure that it received directly from ast as the amount_realized from the sale of mssta's assets and the scotts would not report any income since there were no liquidating distributions to them by mssta because the scotts would be paying only a nominal cash amount for a 21-percent stock interest in ast and would not be reporting any income attributable to liquidating distributions by mssta to them and mssta's tax_liability would be about dollar_figure and the scotts would not owe any_tax as a result of the mssta transaction only if the service accepted those return po- sitions of mssta and the scotts at the closing of the mssta transaction mr scott in his capacities as president director and stockholder of mssta was bound to know and consequently mssta was bound to know that mssta would owe tax substantially in excess of dollar_figure on the consideration which was substan- tially in excess of dollar_figure that he and mssta knew ast paid to purchase mssta's assets on the record presented we reject petitioners' contentions regarding mr scott's reliance on the advice of ast that mssta's tax_liability would not exceed dollar_figure as a result of the mssta transaction and that mssta and mr scott did not know that there was an unpaid mssta tax_liability arising from that transaction in this connection we found mr hall to be a credible witness at trial in contrast based on our observation of mr scott's de- meanor during his testimony we generally did not find him to be credible where the testimony of mr hall and mr scott was conflicting we relied on mr hall's testimony mr hall's tes- timony establishes that mr harrison mr hall mr scott mr carter mssta and ast tentatively agreed that ast would pay ap- proximately dollar_figure for mssta's assets dollar_figure of which ast would pay directly to mssta and dollar_figure of which ast was willing to reflect along with an additional_amount as a payment to be made by ast directly to mr carter under an agreement by him to consult and not to compete with ast they also tentatively agreed that mr carter and the scotts would receive from mssta liquidating distributions based on their respective stock own- ership of mssta of the dollar_figure balance of the dollar_figure that ast was willing to pay mssta for its assets and that the scotts would use money that they would receive from mssta in such liquidating distributions to assist them in purchasing stock in ast during the negotiations among mr harrison mr hall and mr scott mr scott asked mr hall what the tax consequences would be to mssta and the scotts as a result of the foregoing tentative agreements that they had reached about the mssta transaction mr hall responded that mssta's tax_liability would be approximately dollar_figure if it reported the dollar_figure that ast had tentatively agreed to transfer to it as the amount re- alized from the sale of its assets there would be no tax consequences to mssta as a result of ast's payment directly to mr carter under a consulting agreement of dollar_figure of the total dollar_figure that ast was willing to pay for mssta's assets and based on the tax law relating to capital_gains the scotts would owe tax on the capital_gains that they would realize when mssta made liquidating distributions to them as 48-percent stockholders of mssta of approximately dollar_figure which tax would be equal to about one-third of such gains because of that cap- ital gains tax that the scotts would owe they would not have sufficient cash from the mssta transaction to purchase the entire 33-percent stock interest in ast which they wanted to acquire and to which mr harrison mr hall and ast had tentatively agreed and they would have to make other arrangements to buy that stock interest such as guaranteeing the loan that ast would have to obtain in order to finance in part its purchase of mssta's as- sets mr hall cautioned mr scott that because mr hall was not familiar with either mssta's or the scotts' tax situation mr scott should consult a tax adviser to review the mssta transaction and to advise them about the tax consequences to mssta and the scotts as a result of that transaction mr scott told mr hall that he did not intend to pay any taxes as a result of the mssta transaction to accommodate mr scott mr harrison and mr hall told mr scott that the form of the mssta transaction could be changed to the following ast would transfer directly to mssta dollar_figure instead of dollar_figure for mssta's assets mr carter would receive that dollar_figure from mssta in redemption of his mssta stock and the scotts would acquire a 21-percent stock interest in ast for a nominal cash amount mr hall indicated to mr scott that under the fore- going form of the mssta transaction mssta and the scotts could take the following return positions mssta would report the dollar_figure that it received directly from ast as the amount re- alized from the sale of mssta's assets and the scotts would not report any income because there would be no liquidating distributions to them by mssta mr hall further advised mr scott that provided that the foregoing return positions were accepted by the service mssta's tax_liability would be approximately dollar_figure and the scotts would not owe any_tax mr hall cautioned mr scott that the service could decide not to accept those return positions of mssta and the scotts because the scotts would be paying only a nominal cash amount for a 21-per- cent stock interest in ast and would not be reporting any income attributable to liquidating distributions by mssta to them nonetheless mr scott acting on behalf of mssta ms scott mr carter and himself and mr harrison and mr hall acting on behalf of ast and themselves decided to take that tax risk and agreed inter alia on the following form of the mssta trans- action ast would transfer only dollar_figure directly to mssta for its assets mr carter would receive that amount from mssta in redemption of his mssta stock and the scotts would pay ast only a nominal cash amount to acquire a 21-percent stock interest in that company as for petitioners' contention regarding mr scott's and mssta's reliance on the advice of mr bosworth we have found that mr bosworth did not hold himself out to be an expert in tax matters in fact mr bosworth agreed to represent mssta and mr scott in the mssta transaction only after mr scott informed him that mr scott had retained mr hrynik a c p a to advise on tax matters on the instant record we reject petitioners' con- tention regarding mr scott's and mssta's reliance on mr bosworth for tax_advice regarding the mssta transaction as for petitioners' assertion regarding mr scott's and mssta's reliance on mr hrynik for tax_advice with respect to the mssta transaction we note initially that we found mr hrynik to be a credible witness at trial where the testimony of mr hrynik and mr scott was conflicting we relied on mr hrynik's testimony mr hrynik testified that he did not consider his advice that mssta's tax_liability would not exceed dollar_figure to constitute his opinion as to whether the dollar_figure purchase_price which the bosworth letter represented to him was the amount to be reported to all tax authorities as the purchase_price for mssta's assets would be sustained if mssta's return were audited by the service mr hrynik's advice about mssta's tax_liability as a result of the mssta transaction was based on the representations in mr bosworth's letter regarding that dollar_figure purchase_price similarly mr hrynik's opinion about mssta's solvency after the mssta transaction was based on the representations in the bosworth letter and mr hrynik's review of the asset purchase agreement and the stock_redemption agreement between mssta and mr carter in rendering that solvency opinion mr hrynik was not aware that the parties to the mssta transaction had agreed that the scotts could buy a specified number of shares of ast stock for a nominal cash amount on the instant record we re- ject petitioners' contention regarding mr scott's and mssta's reliance on mr hrynik's opinion that mssta's tax_liability would not exceed dollar_figure and that mssta would remain solvent after the mssta transaction in fact mr hrynik cautioned mr scott that because the transactions reflected in the mssta transaction draft documents that mr scott gave him were to occur simultaneously and in no particular order the service might treat those trans- actions as one transaction for tax purposes in response mr scott told mr hrynik not to spend very much time reviewing the tax consequences of the mssta transaction because mr scott had consulted with ast's accountants and mr scott believed that he understood the tax consequences of that transaction based on the entire record before us we find that the transfer by mssta to mr scott of dollar_figure of the amount that mssta realized from the sale of its assets to ast ie a percent stock interest in ast and dollar_figure in cash was made by mssta the transferor to mr scott the transferee with the intent to hinder delay or defraud the service within the mean- ing of the colorado fraudulent conveyance statutedollar_figure we further find that mr scott is liable as a transferee of property of mssta for mssta's unpaid tax_liability to the extent of dollar_figure we shall now address respondent's position regarding ms scott in support of respondent's contention that ms scott as a transferee of property of mssta is liable under the colorado fraudulent conveyance statute for mssta's unpaid tax_liability to the extent of dollar_figure respondent asserts mrs scott could not even recite what kind of consid- eration she paid for the ast stock that constitutes the property she received from mssta she asked no ques- tions at all during the closing of the transactions moreover to the extent that she stands as a nominee of mr scott his conduct should be imputed to her regardless of her head-in-the-sand approach mrs scott's receipt of mssta's assets was part of a series of transactions that left mssta insolvent this badge of fraud along with the indifference to the transactions support a finding of liability as to mrs scott on the instant record we find that respondent has failed to establish that ms scott knew of or participated in the intent of mssta to hinder delay or defraud the service of mssta's un- paid tax_liability within the meaning of the colorado fraudulent conveyance statute at some undisclosed time prior to september we have considered all of the arguments of petitioners that are not addressed herein and we find them to be without merit the closing date ms scott learned about the mssta transaction from mr scott she understood from him that after the mssta transaction mr scott would own an aggregate stock interest in ast a corporation that was larger than mssta which was smaller than his stock interest in mssta before that trans- action although ms scott was present at certain meetings be- tween mr bosworth and mr scott shortly before the closing of the mssta transaction and reviewed certain documents relating to that transaction she did not participate in the discussions re- lating to that transaction in addition while she was present at the closing of the mssta transaction ms scott was not aware of the purchase_price that she was paying for the ast stock which she was acquiring as part of the mssta transaction ms scott agreed to the mssta transaction because she relied on and accep- ted mr scott's recommendation to her that it was desirable to effect that transactiondollar_figure based on our examination of the entire record in this case we find that respondent has failed to prove that ms scott as a transferee of property of mssta is liable under the colorado fraudulent conveyance statute for mssta's unpaid tax_liability to with respect to respondent's suggestion that ms scott stands as a nominee of mr scott and therefore his conduct should be imputed to her such a suggestion is a new_matter rule a and in any event on the record before us we find that respondent has failed to establish that ms scott acted as a nominee of mr scott with respect to the mssta transaction the extent of dollar_figure accordingly we shall not sustain re- spondent's determinations against ms scott having found mr scott liable as a transferee for mssta's unpaid tax_liability to the extent of dollar_figure we shall consider respondent's contention that under colo rev stat sec colorado statutory interest provision mr scott is liable for interest from date viz the date on which mssta became liable for mssta's unpaid tax_liability to date viz the date on which respondent issued the notice to mr scottdollar_figure the colorado statutory interest provision states in pertinent part statutory interest except as pro- vided in section c r s when there is no agreement as to the rate thereof creditors shall re- ceive interest as follows a when money or property has been wrongfully withheld interest shall be an amount which fully re- cognizes the gain or benefit realized by the person withholding such money or property from the date of wrongful withholding to the date of payment or to the date judgment is entered whichever first occurs or at the election of the claimant b interest shall be at the rate of eight percent per annum compounded annually for all moneys or the value of all property after they are wrongfully with- held or after they become due to the date of payment or to the date judgment is entered whichever first occurs see supra note respondent contends that because the transfer by mssta to mr scott of dollar_figure of the amount that mssta realized from the sale of its assets is a transfer subject_to the colorado fraudu- lent conveyance statute that amount of property was wrongfully withheld within the meaning of the colorado statutory interest provision consequently according to respondent mr scott is liable for interest under that provision for the period date to january dollar_figure petitioners counter that mr scott is not liable under the colorado statutory interest provision for interest during that period because no assets of mssta were wrongfully withheld on the instant record we agree with respondent although the term wrongfully withheld is not defined by the colorado statutory interest provision colorado courts have consistently held that that section is to be broadly construed see mesa sand gravel co v landfill inc p 2d colo en_banc see also isbill associates inc v city and county of denver p 2d colo app par of the closing_agreement stated carter scott ast mssta and the internal_revenue_service agree that in the event one or more of these parties carter scott and or ast is found to be personally liable as a transferee the liability is dollar_figure plus interest from date respondent stipulated that the foregoing does not estop peti- tioners from arguing that they are not liable for interest from date to date in mesa sand gravel co v landfill inc supra pincite the colorado supreme court stated the purpose of section of the colorado re- vised statutes is to discourage a person responsible for payment of a claim to stall and delay payment until judgment or settlement section recognizes the time_value_of_money it represents a legislative determination that persons suffer a loss when they are deprived of property to which they are legally enti- tled citations omitted according to the u s court_of_appeals for the tenth cir- cuit to which an appeal in this case would normally lie a 'wrongful withholding' under the colorado statutory interest provision need not involve actual fraud or indeed be tortious in nature 102_f3d_1088 10th cir affg 104_tc_486 that court_of_appeals found a wrongful withholding under the colorado statutory interest provision where the colorado fraudulent conveyance statute applied to a transfer of property id we have found that mssta's transfer to mr scott of dollar_figure of the amount that it realized from the sale of its assets to ast is subject_to the colorado fraudulent conveyance statute we further find that that amount was wrongfully withheld within the meaning of the colorado statutory interest provision see stans- bury v commissioner supra and that mr scott is liable for interest under the colorado statutory interest provision from date to date to reflect the foregoing decision will be entered under rule
